Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 5-9, the claims are indefinite as they pertain to a different statutory class of invention than is disclosed by parent i.e. the parent claim relates to a retrofitting process, while claims 5-9 relate to an apparatus.  Correction is requested.
Allowable Subject Matter
Claims 1-4 are allowed.
   The following is an examiner’s statement of reasons for allowance: With respect to claims 1-4, the claims relate to a method for retrofitting an existing unit operation comprising:

removing structural components from within the vessel;
 installing a support tray within the vessel; 
installing a shroud and disengagement device combination vertically within the vessel parallel to the vertical axis, where the shroud has a length defined by a non-porous wall extending from the bottom end to a top end; 
and installing a bundle of fibers within the shroud and the disengagement device such that the bundle of fibers hangs vertically and parallel to the vertical axis, 
wherein the disengagement device, is connected to the top end of the shroud; 
has a porous wall that extends vertically from the top end of the shroud; 
and has a closed top configured to cause all liquids flowing inside the disengagement device to exit the porous wall following a flow path that is initially tangential to the vertical axis, wherein the support tray is connected to the shroud such that liquids introduced into the vessel flow vertically upward through the shroud and the disengagement device contacting the fibers.
The closest prior art McGehee et al (US 2014/0014593) discloses a process for retrofitting an existing fiber film separator (immiscible liquid/liquid separator)(see paragraph 0027), comprising:
installing a disengagement device combination vertically within the vessel parallel to the vertical axis, where the shroud has a length defined by a non-porous wall extending from the bottom end to a top end (see paragraph 0027);

Thus McGehee discloses a portion of the applicant invention, namely a reactor having a vertical shroud, wherein vertical shroud contains a contacting bundle fibers and wherein a disengagement device is retrofitted to an ECZ, to improve separation of immiscible liquids. 
  However McGehee does not suggest or teach the applicant claimed retrofitting method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771                              

/Randy Boyer/
Primary Examiner, Art Unit 1771